Case 1:16-cr-20897-PAS Document 119 Entered on FLSD Docket 05/22/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                  Case No. 16 -20897-CR-SEITZ


  UNITED STATES OF AMERICA

               v.

  PRINCESS CRUISE LINES, LTD.,

         Defendant.
                                          /

    UNITED STATES’ UNOPPOSED MOTION TO ADJOURN STATUS CONFERENCE

         The United States, by and through undersigned counsel, respectfully submits that the status

  conference currently scheduled by this Honorable Court for May 24, 2019, at 10:00 am to discuss

  the date, duration, and other details pertinent to a possible contested hearing on the Superseding

  Petition to revoke Defendant Princess Cruise Lines, Ltd.’s probation [D.E.-110] (the “Superseding

  Petition”), may be unnecessary and prays this Honorable Court will reschedule the matter for a

  substantive hearing on June 3 or 4, 2019, and in support thereof would show:

          The United States and Defendant have reached a proposed joint resolution of the

  specifications in the Superseding Petition and a revocation hearing would be unnecessary if the

  Court were to accept the proffered comprehensive resolution. The United States, therefore, with

  the consent of Defendant, respectfully requests an adjournment of the status conference scheduled

  for May 24, 2019, in order to allow the Court appropriate opportunity to review the comprehensive

  agreement being proposed by the parties, and to confer with the Court Appointed Monitor, the

  Third Party Auditor, and the Office of Probation about the proposed resolution. 1 The parties


  1 Due to family commitments, neither the CAM nor government Senior Litigation Counsel
  Richard Udell, are available to appear before the Court on May 24, 2019. While this
                                                  1
Case 1:16-cr-20897-PAS Document 119 Entered on FLSD Docket 05/22/2019 Page 2 of 3



  respectfully request that the Court schedule a hearing on June 3 or 4, 2019, when all counsel and

  Interested Parties are available to address the proposed resolution and, the need, if any, for a

  contested revocation hearing. The parties will present a fully executed copy of the proposed

  resolution in court.

                                  RULE 88.9 CERTIFICATION

         Undersigned counsel has conferred with counsel for Defendant Princess Cruise Lines, Ltd.,

  who has authorized the United States to represent that Defendant concurs in the relief requested

  herein, and would be available for a re-scheduled hearing on June 3 or 4, 2019



                                               Respectfully submitted,


                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY


                                        By:     /s/    Thomas A. Watts-FitzGerald
                                               Assistant United States Attorney
                                               Florida Bar No. 0273538
                                               99 Northeast 4th Street
                                               Miami, Florida 33132-2111
                                               Tel: (305) 961-9413


                                               /s/     Richard A. Udell
                                               Senior Litigation Counsel
                                               Environmental Crime Section
                                               U.S. Department of Justice
                                               601 D. Street, NW
                                               Washington, DC 20004
                                               Tel: (202) 305-0361



  circumstance would not have inhibited the ability of the parties to proceed with the status
  conference as originally conceived, it would have a material effect on the presentation of the
  proposed agreed resolution to the Court.

                                                  2
Case 1:16-cr-20897-PAS Document 119 Entered on FLSD Docket 05/22/2019 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 22, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF.

                                              s/ Thomas A. Watts-FitzGerald
                                              Assistant United States Attorney


                                       SERVICE LIST

                   UNITED STATES v. PRINCESS CRUISE LINES, LTD.,
                                Case No. 16-20897-CR-SEITZ
                   United States District Court, Southern District of Florida


  David N. Kelley, Esq.                              Catherine J. MacIvor, Esq.
  Conrad A. Johnson, IV, Esq.                        Paul T. Bagley, Esq.
  Benjamin E. Rosenberg, Esq.                        FOREMAN FRIEDMAN, PA
  DECHERT LLP                                        One Biscayne Tower, Suite 230
  1095 Avenue of the Americas                        2 South Biscayne Boulevard
  New York, New York 10036-6797                      Miami, Florida 33131
  Telephone: 212-698-3500                            Telephone: 305-358-6555
  Counsel for Defendant                              Counsel for Defendant
  Service by CM/ECF                                  Service by CM/ECF

  David O. Markus, Esq.
  40 N.W. Third Street, PH-1
  Miami, Florida 33128
  Telephone: 305-379-6667
  Counsel for Defendant
  Service by CM/ECF




                                                      /s/ Thomas A. Watts-FitzGerald
                                                      Assistant United States Attorney




                                                 3
